OPINION — AG — **** COUNTY EXCISE BOARD — BUILDING FUND LEVY — PROTEST PERIOD **** THE COUNTY EXCISE BOARD WOULD BE AUTHORIZED AND EMPOWERED TO HAVE A BUILDING FUND LEVY INCLUDED IN THE TAXES TO BE LEVIED AND COLLECTED FOR THE FISCAL YEAR 1970-1971, IF THE RESULTS OF THIS ELECTION WERE PROPERLY CERTIFIED TO THE COUNTY EXCISE BOARD IN TIME FOR THE BUDGET TO BE FINALIZED SO THAT THE FORTY DAY PROTEST PERIOD COULD RUN BEFORE THE TAXES ARE PAYABLE. CITE: 68 O.S. 1969 Supp., 2486 [68-2486], 68 O.S. 1969 Supp., 2430 [68-2430](A), ARTICLE X, SECTION 10, 68 O.S. 1969 Supp., 2497 [68-2497] (TIM LEONARD)